      Case 5:21-cv-01727-EJD Document 31 Filed 03/23/21 Page 1 of 10


 1   Douglas E. Lumish (CA 183863)            Clement Seth Roberts (SBN 209203)
     doug.lumish@lw.com                       croberts@orrick.com
 2   Matthew Rawlinson (CA 231890)            Karen G. Johnson-McKewan (SBN 121570)
     matt.rawlinson@lw.com                    kjohnson-mckewan@orrick.com
 3   Arman Zahoory (CA 306421)                Nathan Shaffer (SBN 282015)
     arman.zahoory@lw.com                     nshaffer@orrick.com
 4   LATHAM & WATKINS LLP                     ORRICK, HERRINGTON & SUTCLIFFE
     140 Scott Drive                          LLP
 5   Menlo Park, California 94025             The Orrick Building
     Telephone: 650-328-4600                  405 Howard Street
 6   Facsimile: 650-463-2600                  San Francisco, CA 94105-2669
                                              Telephone: +1 415 773 5700
 7   Jennifer Barry (CA 228066)               Facsimile: +1 415 773 5759
     jennifer.barry@lw.com
 8   LATHAM & WATKINS LLP                     Robert L. Uriarte (SBN 258274)
     12670 High Bluff Drive                   ruriarte@orrick.com
 9   San Diego, CA 92130                      ORRICK, HERRINGTON & SUTCLIFFE
     Telephone: 858-523-5400                  LLP
10   Facsimile: 858-523-5450                  1000 Marsh Road
                                              MENLO PARK, CA 94021
11   Attorneys for                            Telephone: +1 650 614 7400
     Zoom Video Communications, Inc.          Facsimile: +1 650 614 7401
12
                                             Attorneys for Defendant
13                                           RingCentral, Inc.

14
                              UNITED STATES DISTRICT COURT
15

16                           NORTHERN DISTRICT OF CALIFORNIA

17                                     SAN JOSE DIVISION

18
     ZOOM VIDEO COMMUNICATIONS, INC.,           Case No. 5:21-cv-01727-EJD
19
                Plaintiff,                      JOINT CONSOLIDATED RESPONSE TO
20                                              ORDER TO SHOW CAUSE RE THE
         v.                                     PARTIES’ ADMINISTRATIVE
21                                              MOTIONS TO FILE UNDER SEAL (ECF
     RINGCENTRAL, INC.,                         NO. 25)
22
                Defendant.
23

24
     RINGCENTRAL, INC.,
25
                Counterclaimant,
26
         v.
27
     ZOOM VIDEO COMMUNICATIONS, INC.
28
                Counterdefendant.
                                                            JOINT RESP. RE OSC TO FILE UNDER SEAL
                                                                       CASE NO. 5:21-cv-1727-EJD
      Case 5:21-cv-01727-EJD Document 31 Filed 03/23/21 Page 2 of 10


 1
           Pursuant to the Northern District of California Civil Local Rules 7-11 and 79-5, Plaintiff
 2
     Zoom Video Communications, Inc. (“Zoom”) and Defendant-Counterclaimant RingCentral, Inc.
 3
     (“RingCentral”) hereby respond to the Court’s Order to Show Cause regarding the parties’
 4
     respective motions to seal. This OSC response addresses the parties’ respective requests to file
 5
     under seal portions of (1) Zoom’s Complaint and Exhibit A to the Complaint, (2) RingCentral’s
 6
     Counterclaims, (3) RingCentral’s Motion for a Temporary Restraining Order, (4) the Declaration
 7
     of Kira Makagon Re: RingCentral’s Motion for Ex Parte TRO and the attached Exhibit 1; (5)
 8
     Exhibit 5 to the declaration of John Marlow; and (6) the Court’s temporary restraining order
 9
     against Zoom. The present response is accompanied and supported by the attached Declaration
10
     of Tiffany Wan, the declaration of Robert L. Uriarte, and a Proposed Order.
11
      I.      INFORMATION THE PARTIES AGREE SHOULD REMAIN UNDER SEAL
12
               The parties request an order authorizing the filing of the following materials under seal.
13
     The information the parties agree should remain under seal is identified in yellow in the
14
     accompanying documents.
15
                    Document                     Portions to be Sealed              Basis for Sealing
16                                                                               Document or Portions
                                                                                        Thereof
17
      Exhibit A to Zoom’s Complaint          Highlighted portions in           The text reflects
18    (“SAA”) (ECF No. 1)                    yellow on pages 11, 20-22,        confidential pricing
                                             31-34, 37-38, 40-46, 54-57.       information and other
19                                                                             highly sensitive private
                                                                               business information
20    Exhibit 1 to Makagon                   Highlighted portions in yellow    The text reflects
21    Declaration (“SAA”) (ECF No.           on pages 11, 21- 23, 32-35, 38-   confidential pricing
      14-6)                                  42, 49-50, 61-62, 64-70, 77-      information and other
22                                           80, 82, 86-89, 97-98.             highly sensitive private
                                                                               business information
23    RingCentral’s Counterclaims            Highlighted portion in yellow     The text reflects
      (ECF No. 11)                           at page 6.                        confidential pricing
24
                                                                               information and other
25                                                                             highly sensitive private
                                                                               business information
26

27

28
                                                                         JOINT RESP. RE OSC TO FILE UNDER SEAL
                                                          1                         CASE NO. 5:21-cv-1727-EJD
      Case 5:21-cv-01727-EJD Document 31 Filed 03/23/21 Page 3 of 10


 1               Document                     Portions to be Sealed          Basis for Sealing
                                                                          Document or Portions
 2                                                                               Thereof
 3    Ringcentral, Inc.’s Ex Parte        Highlighted portion in yellow The text reflects
      Motion For (1) Temporary            at page 4.                    confidential pricing
 4    Restraining Order and (2) Order                                   information and other
      To Show Cause Re Preliminary                                      highly sensitive private
 5    Injunction; Memorandum Of                                         business information
      Points And Authorities In
 6
      Support Thereof (ECF No. 14)
 7

 8   II.   INFORMATION RINGCENTRAL SEEKS TO SEAL

 9          As reflected in the tables above in Section I and below in this Section, RingCentral seeks

10   to seal three narrow categories of information: (1) pricing and revenue-sharing details under the

11   parties’ Strategic Alliance Agreement (“SAA”); (2) service level commitments under the SAA’s

12   Service Level Agreement (“SLA terms”); and (3) the length of the SAA’s End of Life Period

13   (“EOL Period”). RingCentral treats these commercially sensitive details as “confidential

14   information” in the ordinary course of its business, and the SAA defines the information as such.

15   See SAA § 11; Declaration of Tiffany Wan ¶¶4-6. RingCentral’s request to seal is narrowly

16   tailored to be consistent with Local Rule 79-5, the “compelling reasons” standard, and

17   RingCentral’s respect for the First Amendment. See Kamakana v. City & County of Honolulu,

18   447 F.3d 1172, 1181 (9th Cir. 2006) (setting standard). Courts routinely recognize that

19   commercial details that could impact a company’s competitive advantage if filed publicly satisfy

20   the “compelling reasons” standard for filing information under seal. Pace Anti-Piracy, Inc. v.

21   Inside Secure, 2018 WL 10517182, at *2 (N.D. Cal. Jan. 8, 2018) (confidential licensing terms

22   met the “compelling reasons” standard); Fed. Trade Comm’n v. Qualcomm Inc., 2019 WL

23   95922, at *3 (N.D. Cal. Jan. 3, 2019) (granting request to seal “information that, if published,

24   may harm … competitive standing”); Johnstech Int’l Corp. v. JF Microtechnology SDN BHD,

25   2016 WL 4091388, at *1 (N.D. Cal. Aug. 2, 2016) (sealing information that gives an “unfair

26   advantage” to competitors); see also In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008)

27   (sealing “pricing terms, royalty rates, and guaranteed minimum payment terms”).

28          Zoom agrees that the first two categories of information meet the “compelling interests”
                                                                      JOINT RESP. RE OSC TO FILE UNDER SEAL
                                                       2                          CASE NO. 5:21-cv-1727-EJD
         Case 5:21-cv-01727-EJD Document 31 Filed 03/23/21 Page 4 of 10


 1
     sealing standard, and it asserts its own independent confidentiality interest in obtaining a sealing
 2
     order. Declaration of Robert L. Uriarte (“Uriarte Decl.”), Ex. 2. Zoom raises a dispute about the
 3
     EOL Period information, however. This dispute boils down to four words RingCentral seeks to
 4
     seal: two in the original SAA § 16(d) and two in SAA Amendment 4 that establish the length of
 5
     the original and extended EOL Periods, respectively. More fundamentally, Zoom’s dispute is an
 6
     attempt to do through an administrative sealing procedure what it cannot lawfully do under the
 7
     SAA: publish the SAA’s confidential termination date and use it as a selling point in competing
 8
     with RingCentral. Zoom’s conduct is improper.
 9
             Zoom argues that the length of the EOL Period does not meet the “compelling interests”
10
     sealing standard, but it points to nothing in the record to distinguish this commercial detail from
11
     the pricing and SLA details that Zoom itself seeks to seal.1 On the contrary, Zoom is relying on
12
     RingCentral’s witness declaration to support Zoom’s sealing request, Uriarte Decl. Ex. 2, and
13
     RingCentral’s declarant states that the length of an EOL Period is a sensitive, confidential
14
     commercial term just like the price and SLA information that Zoom wants to seal. Wan Decl. ¶¶
15
     4-6. RingCentral’s declaration—upon which Zoom relies—states that, if made public, the EOL
16
     period information could be used against RingCentral by competitors or counterparties in future
17
     negotiations. Wan Decl. ¶ 6; e.g., Johnstech, 2016 WL 4091388, at *1.
18
             Zoom argues that RingCentral seeks to seal the length of the EOL Period for an improper
19
     purpose, i.e., “to conceal the end-date of the SAA, so that RingCentral can continue to sign up
20
     additional customers who desire the Zoom Service for long-term RingCentral contracts, without
21
     their knowledge of the date that service will terminate.” Page 6, infra (emphasis added).
22
     Nonsense. As the Court observed in its temporary restraining order, “§ 16(e) of the SAA
23
     provides that the termination of the SAA will not terminate or affect any Customer Agreements.”
24
     Dkt. 24 at 7. In other words, the EOL Period has nothing to do with “the date that service will
25
     1
26     Zoom cites no apposite law in support of its position either. The cases cited by Zoom do not
     address sealing motions at all—let alone the compelling reasons standard. See, Sumotext Corp.
27   v. Zoove, Inc., 2020 WL 127671, at *4 (N.D. Cal. Jan. 10, 2020) *4 (addressing summary
     judgment motion); see also Hexagon Sec. LLC v. Golden Pac. Bancorp, Inc., 2015 WL 167024,
28   at *2 (N.D. Cal. Jan. 13, 2015) (addressing motion to dismiss). Neither case mentions a request
     to seal or a confidentiality interest.
                                                                      JOINT RESP. RE OSC TO FILE UNDER SEAL
                                                        3                         CASE NO. 5:21-cv-1727-EJD
      Case 5:21-cv-01727-EJD Document 31 Filed 03/23/21 Page 5 of 10


 1
     terminate” for any customer. Instead, the EOL Period defines the date through which
 2
     RingCentral can sell Zoom’s services. RingCentral has no intent to sell Zoom’s services after
 3
     the EOL Period expires, and Zoom has never suggested otherwise.
 4
            Moreover, the Court should reject Zoom’s efforts to unseal the length of the EOL Period
 5
     in light of the fact that Zoom has been attempting to (mis)use information about the SAA’s
 6
     termination date to compete against RingCentral. For example, as shown in Exhibit 1 to the
 7
     declaration of Robert L. Uriarte, Zoom has been leaking information about the purported
 8
     termination of the SAA as a sales tactic. Given this demonstrated misuse of confidential
 9
     information about the SAA’s termination provisions (in violation of SAA § 11), the Court should
10
     not allow Zoom to make the EOL Period length public through this proceeding.
11
            Zoom’s conduct brings this case squarely within the class of cases where compelling
12
     reasons to seal exist to “prevent documents from being used as sources of business information
13
     that might harm a litigant’s competitive standing.” DiscoverOrg Data, LLC v. Bitnine Global,
14
     Inc., 2020 WL 8669859, at *3 (N.D. Cal. Nov. 6, 2020); Philips v. Ford Motor Co., 2016 WL
15
     7374214, at *6 (N.D. Cal. Dec. 20, 2016) (the “need to avoid competitive disadvantage in
16
     contract negotiations and undercutting by competitors is a compelling reason that justifies
17
     sealing”). As shown by Zoom’s past conduct and present desire to use the confidential EOL
18
     period end date in competition with RingCentral, the EOL end date would harm RingCentral’s
19
     competitive standing if publicly disclosed and thus meets the compelling reasons standard.
20
     Zoom’s argument to the contrary is devoid of evidentiary support. Rather than submit any
21
     competent evidence, Zoom casually uses attorney argument to accuse RingCentral of trying to
22
     mislead customers, and to make broad, unsupported assertions, such as the supposition that the
23
     SAA is not the “kind of contract” that “counterparties might be able to use as negotiating
24
     leverage.” Page 8, infra. This unsupported, incompetent attorney argument cannot overcome
25
     RingCentral’s supporting declaration.
26
            Zoom’s conduct has placed RingCentral in a position in which it has no choice but to
27
     litigate publicly and expose nearly all of the SAA’s terms on the public docket in order to defend
28
                                                                    JOINT RESP. RE OSC TO FILE UNDER SEAL
                                                      4                         CASE NO. 5:21-cv-1727-EJD
      Case 5:21-cv-01727-EJD Document 31 Filed 03/23/21 Page 6 of 10


 1
     itself. But that does not mean that RingCentral should lose all of its confidentiality rights, or that
 2
     Zoom should be rewarded for its tactics. Zoom agreed that the SAA’s terms, including the
 3
     length of the EOL Period, are confidential. SAA § 11. Zoom’s effort to publicize the date on
 4
     which the SAA will ultimately terminate is precisely what the parties agreed not to do in SAA §
 5
     11. The date on which the SAA terminates is not relevant to the merits of the parties’ dispute,
 6
     and Zoom’s transparent attempt to use this Court’s sealing procedures as a means for enhancing
 7
     its fear campaign and escaping its confidentiality obligations should be rejected.
 8
            Based on the foregoing, RingCentral respectfully requests that the Court permit
 9
     RingCentral to maintain the following limited information under seal:
10
                 Document                      Portions to be Sealed             Basis for Sealing
11                                                                            Document or Portions
                                                                                      Thereof
12    Zoom’s Complaint (ECF No. 1)    Highlighted portions in blue at        The text reflects a
                                      pages 1, 6, 7                          confidential deal term
13
      Ex. A to the Complaint (“SAA”) Highlighted portions in blue at         The text reflects a
14    (ECF No. 1)                     pages 13, 45.                          confidential deal term
      Ring Central’s Counterclaims    Highlighted portions in blue at        The text reflects a
15    (ECF No. 11)                    pages 5, 6, 7, 10, 11, 12.             confidential deal term
      Makagon Declaration (ECF No. Highlighted portions in blue at           The text reflects a
16    14-2)                           pages 4-5.                             confidential deal term
17    Exhibit 1 to Makagon            Highlighted portions in blue at        The text reflects a
      Declaration (“SAA”) (ECF No. pages 13, 69.                             confidential deal term
18    14-6)
      Exhibit 5 to Marlow Declaration The highlighted date in blue           The text reflects a
19    (ECF No. 14-10)                 on page 1                              confidential deal term
      Ringcentral, Inc.’s Ex Parte    Highlighted portions in blue at        The text reflects a
20
      Motion For (1) Temporary        pages 1, 2, 3, 4, 5, 6, 9, 10, 11.     confidential deal term
21    Restraining Order and (2) Order
      To Show Cause Re Preliminary
22    Injunction; Memorandum Of
      Points And Authorities In
23    Support Thereof (ECF No. 14)
      Temporary Restraining Order     The time period at page 3, line        The text reflects
24
      (ECF No. 24)                    14 and in the block quote              confidential deal terms
25                                    beginning on line 16; the date         derived from the portions
                                      at page 4, line 7; the date at         of the SAA RingCentral
26                                    page 6, line 24; the time              seeks to seal as reflected
                                      period at page 7 line 6, and           above.
27                                    the date at line 8. All
                                      designations highlighted in
28
                                      blue.
                                                                       JOINT RESP. RE OSC TO FILE UNDER SEAL
                                                        5                          CASE NO. 5:21-cv-1727-EJD
         Case 5:21-cv-01727-EJD Document 31 Filed 03/23/21 Page 7 of 10


 1
     III.   DOCUMENTS THE PARTIES NO LONGER SEEK TO FILE UNDER SEAL
 2
             The parties agree that the following documents, filed initially under seal, may be publicly
 3
     filed in their entirety: Exhibits 3,4, and 6-8 of the Marlow Declaration (ECF Nos. 13-14, 13-16,
 4
     13-20, 13-22, 13-24).
 5
     IV.    ZOOM’S ARGUMENT
 6
             Zoom joins in the majority of RingCentral’s motion to seal to the extent it involves
 7
     commercially sensitive information, as Zoom agrees that compelling reasons exist to redact
 8
     confidential pricing and financial information contained in the SAA—the release of which would
 9
     permit competitors to undercut rates, and would provide an unfair advantage to any company
10
     seeking to contract with either Zoom or RingCentral in the future. However, Zoom opposes
11
     RingCentral’s request to seal information related to the termination of the SAA, including the
12
     termination date.2 Termination dates of contracts are regularly disclosed in public filings and
13
     are simply not the type of private and confidential business information that requires sealing.
14
     See, e.g. Sumotext Corp. v. Zoove, Inc., No. 16-CV-01370-BLF, 2020 WL 127671, at *4 (N.D.
15
     Cal. Jan. 10, 2020) (disclosing termination date in a dispute related to extension of lease terms);
16
     Hexagon Sec. LLC v. Golden Pac. Bancorp, Inc., No. C 14-04141 LB, 2015 WL 167024, at *2
17
     (N.D. Cal. Jan. 13, 2015) (discussing contractual termination date).
18
             Here, we believe the reason RingCentral wants to prevent the public from seeing the
19
     termination date is clear: RingCentral seeks to conceal from the public the end-date of the SAA,
20
     so that it can continue to sign up additional customers who desire the Zoom Service for long-
21
     term RingCentral contracts, without their knowledge of the date that service will terminate.
22
     2
       At 10:00 PM the night this submission was due, despite apparently having had it in their
23
     possession for three weeks, RingCentral’s counsel sent Zoom’s counsel a purported email from a
24   Zoom employee communicating with an unidentified alleged RingCentral customer. Given the
     last minute surprise counsel orchestrated, Zoom has not had the opportunity to investigate the
25   email. However, it does not affect the underlying issues involved in this motion, i.e., whether
     RingCentral has met the compelling reason standard to seal the termination date of the SAA.
26   RingCentral offered no explanation for waiting until the eleventh hour to spring this document
     on Zoom or to alert Zoom that it was intending to raise the email with the Court. Nor did
27
     counsel offer any explanation for its failure to raise the issue with Zoom informally first to try to
28   resolve any issues related to it. This tactic should be seen for what it is: a distraction from the
     relevant question of what to conceal from the public via this sealing motion.
                                                                      JOINT RESP. RE OSC TO FILE UNDER SEAL
                                                        6                         CASE NO. 5:21-cv-1727-EJD
      Case 5:21-cv-01727-EJD Document 31 Filed 03/23/21 Page 8 of 10


 1
     RingCentral does not want this information public so that it can continue to mislead customers,
 2
     which is certainly not an appropriate basis to justify sealing. See Kamakana v. City & Cnty. of
 3
     Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006); Polaris Innovations Ltd. v. Kingston Tech. Co.,
 4
     Inc., No. SACV1600300CJCRAOX, 2017 WL 2806897, at *8 (C.D. Cal. Mar. 30, 2017) (noting
 5
     that “release of absolutely any bit of information might hurt a company” and noting that
 6
     protection for secrets should be used to “prevent[] corporate espionage” not to “propogat[e]
 7
     informational asymmetries”).
 8
            Instead, this Court “start[s] with a strong presumption in favor of access to court
 9
     records.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). As the
10
     moving party, RingCentral bears the burden of meeting the heightened “compelling reasons”
11
     standard. See Dkt. 25; see also Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1103
12
     (9th Cir. 2016) (compelling reasons standard applies to motions for a preliminary injunction);
13
     Williams & Cochrane, LLP v. Quechan Tribe of Fort Yuma Indian Rsrv., No. 3:17-CV-1436-
14
     GPC-MDD, 2017 WL 3600417, at *2 (S.D. Cal. Aug. 17, 2017) (district courts find that there
15
     must be compelling reasons to seal complaint). “Under this stringent standard, a court may seal
16
     records only when it finds ‘a compelling reason and articulate[s] the factual basis for its ruling,
17
     without relying on hypothesis or conjecture.’” Ctr. For Auto Safety, 809 F.3d at 1096-97;
18
     Jacques v. Bank of Am. Corp., No. 1:12 Civ. 821 (SAB), 2016 WL 10933144, at *1 (E.D. Cal.
19
     Aug. 19, 2016). Preventing consumers from knowing the real status of RingCentral’s
20
     termination date with Zoom is not a compelling reason and serves no purpose other than to
21
     deprive consumers of accurate information relevant to their purchasing decisions.
22
            Even putting aside its improper purpose, RingCentral also does not come close to
23
     meeting the necessary standard. To overcome the strong presumption in favor of access to
24
     judicial records, RingCentral “must articulate compelling reasons supported by specific factual
25
     findings.” Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)
26
     (emphasis added). RingCentral has utterly failed to do so. Instead, RingCentral has vaguely
27
     claimed only that the termination date is a “sensitive deal term” that competitors could use “to
28
                                                                      JOINT RESP. RE OSC TO FILE UNDER SEAL
                                                        7                          CASE NO. 5:21-cv-1727-EJD
         Case 5:21-cv-01727-EJD Document 31 Filed 03/23/21 Page 9 of 10


 1
     their unfair advantage” and “leverage…against RingCentral in negotiations.” Mot. at 8. Yet,
 2
     RingCentral does not offer any facts supporting these conclusory assertions. The kind of general
 3
     and conclusory claims RingCentral makes here are insufficient to justify sealing even under the
 4
     less stringent “good cause” standard—let alone the “compelling reasons” standard. See U.S.
 5
     Ethernet Innovations, LLC v. Acer, Inc., No. C 10-3724 CW, 2013 WL 4426507, at *2 (N.D.
 6
     Cal. Aug. 14, 2013) (general claims of “harm” and “competitive disadvantage,” without any
 7
     “specific facts or explanation” are merely “broad and generic statements [that] do not meet the
 8
     standard for sealing”); Dunbar v. Google, Inc., No. 5:12-CV-003305-LHK, 2012 WL 6202719,
 9
     at *3 (N.D. Cal. Dec. 12, 2012) (denying to seal under the less stringent “good cause” standard
10
     as movant failed to explain precisely how any information would be used to give competitors an
11
     unfair advantage); Copart, Inc. v. Sparta Consulting, Inc., No. 214CV00046KJMCKD, 2016
12
     WL 3126108, at *2 (E.D. Cal. June 2, 2016) (denying to seal under the “good cause” standard
13
     when movant only provided a “boilerplate explanation” that the documents “risks causing
14
     [movant] annoyance, embarrassment, oppression, undue burden, and competitive harm.”)3 For
15
     this reason alone, RingCentral’s request to seal the termination information should be denied.
16
             RingCentral also cannot articulate any reason this term is “sensitive” or how it could be
17
     “leverage[d] against” RingCentral in deal negotiations. RingCentral publicly admits that it is
18
     already in the process of internally developing a replacement for Zoom’s product (which it
19
     claims is superior) and it will “soon be transitioning customers” to this new service. There is no
20
     reason to believe that the date the SAA terminates could have any material role in other
21
     negotiations—especially considering that RingCentral is replacing Zoom’s product with its own
22
     internal software. Nor is this the kind of contract (like a typical supply contract or a series of
23
     identical contracts) that counterparties might be able to use as negotiating leverage by pointing
24
     out that RingCentral has agreed to such terms in the past. To the contrary, as the dispute in this
25

26
     3
      Even RingCentral’s own cited legal authority explains that “an unsupported assertion of unfair
27   advantage to competitors without explaining how a competitor would use the information to
     obtain an unfair advantage is insufficient.” Johnstech Int’l Corp. v. JF Microtechnology SDN
28   BHD, No. 14-cv-02864-JD, 2016 WL 4091388, at *1 (N.D. Cal. Aug. 2, 2016).
                                                                       JOINT RESP. RE OSC TO FILE UNDER SEAL
                                                        8                          CASE NO. 5:21-cv-1727-EJD
      Case 5:21-cv-01727-EJD Document 31 Filed 03/23/21 Page 10 of 10


 1
     case makes clear, this was a highly bespoke contract for an unusual cutting edge technology
 2
     service, whose terms were very specific to the needs and circumstances of these parties. It is not
 3
     colorable that disclosure of this particular (highly negotiated) end date process will give
 4
     hypothetical future counterparties negotiating leverage over RingCentral in future negotiations.
 5
            RingCentral has failed to establish compelling reasons to seal information related to the
 6
     termination of the SAA, and thus “the public is entitled to access by default.” Kamakana, 447
 7
     F.3d at 1181. The Court should reject RingCentral’s attempt to hide highly relevant information
 8
     from the public.
 9
     Dated: March 23, 2021                             LATHAM & WATKINS LLP
10

11                                                     By /s/ Douglas E. Lumish
                                                          Douglas E. Lumish
12

13                                                         Attorneys for Plaintiff
                                                           Zoom Video Communications, Inc.
14

15   Dated: March 23, 2021                             ORRICK, HERRINGTON & SUTCLIFFE LLP
16

17                                                     By /s/ Clement Seth Roberts
                                                          Clement Seth Roberts
18
                                                           Attorneys for Defendant
19                                                         RingCentral, Inc.
20
21                                    SIGNATURE ATTESTATION

22          Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the

23   filing of this document has been obtained from Douglas E. Lumish and Clement Seth Roberts.

24                                                      By: /s/ Clement Seth Roberts
25

26

27

28
                                                                      JOINT RESP. RE OSC TO FILE UNDER SEAL
                                                       9                          CASE NO. 5:21-cv-1727-EJD
